Campbell, C. J.,
delivered the opinion of the court.
Mr. Vestal,'by his purchase under the deed of trust, became entitled to the income arising from the estate, and it was his duty, while in the enjoyment of the estate, to pay the taxes, and he could not free himself from this obligation by relinquishing to another the land or permitting it to be sold for taxes, and bought by another. It is manifest that, by agreement with Vestal, Robert Minnis purchased the land *477at the sale for non-payment of taxes, and put the title in his mother, who had expectation of acquiring the land by devise under the will already made, and which, though subject to be revoked, was not likely to be. All the family felt sure that she would get it, and it seems strange that the taxes were not paid, and the expense of sale saved, and a conveyance obtained from Yestal, if he was determined to abandon the land. He consented to the sale and purchase for Mrs. Minnis, and, in December, 1885, when applied to by Dr. Minnis, declined to redeem, and consented to the holding and improving the land by Mrs. Minnis. She held the land just as Yestal did, and could not set up her tax-title, acquired under the circumstances, against the complainant.
We fully concur with counsel for the appellee in their eloquent strictures on the “ married woman’s law,” and its being the prolific source of unnumbered rascalities, duriug the period of evolution, by successive stages from the barbarism of her former condition as a feme covert, to her’ complete emancipation by the code of 1880, but do not feel authorized, because of that, to overturn correct principles of law, in order to prevent what may be a moral wrong. We would gladly seize upon any thing affording a just ground for enforcing the contract originally made between Sevier and Yestal, according to their understanding of it, if we felt justified. McDougal v. Bank, 62 Miss., 663; Cross v. Hedrick, 66 Miss., 61.

Reversed, and remanded for further proceedings in the. chancery court, in accordance with this opinion.